Citation Nr: 1429129	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-12 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to September 1991, and later served with the Air Force Reserves from mid-September 1991 until the end of December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In addition to the issues listed on the title page, the Veteran appealed a service connection claim for a left hip disability arising from a denial of that claim in the November 2007 rating action.  In a November 2011 rating action, service connection was established for a left hip disability.  That matter, having being fully resolved, is no longer in appellate status before the Board.  

In May 2013, the Veteran testified at a travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) claims files associated with the Veteran's claims.  A June 2014 review of the electronic claims files reveals that they contain no additional documentation, not already considered, which is pertinent to the claims.  

As will be explained herein, the service connection claim for bilateral hearing loss requires separate decisions relating to each ear, as right hearing deficit meeting the threshold requirements for a VA disability has not been shown in this case; but left ear hearing disability has been shown.  

The service connection claim for left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative competent and credible evidence of record shows that tinnitus is currently manifested and diagnosed, and that it is etiologically related to in-service military noise exposure.

2.  The competent medical evidence does not demonstrate that the Veteran has a right ear hearing loss disability as defined by VA.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in May 2007, addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in November 2007.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs), his reserve records and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In December 2010, VA provided the Veteran with an audiology examination and obtained a medical opinion addressing whether any current hearing loss had its onset during or was caused by active service.  The audiology examination, and opinions provided therein are adequate with respect to the claims being adjudicated herein; as the claim for tinnitus is being granted, and the examination report contained reliable audiological data and findings relating to right ear hearing acuity.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

The Veteran was afforded a Board hearing in May 2013.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2012); Procopio v. Shinseki, 26 Vet. App. 76 (2012), citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).

Here, during the Board hearing, the VLJ specifically noted the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  The VLJ and the representative asked the Veteran questions that addressed the elements necessary to substantiate his service connection claims.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of the claims.  Information was also elicited regarding the nature and extent of the Veteran's exposure to acoustic trauma in service, his in-service and post-service manifestations, and his current symptoms and treatment.  At that hearing, the VLJ suggested that the Veteran submit evidence relating to his reserve service, if possible identifying any dated of active duty for training (ACDUTRA) between September 1991 and his retirement in December 2005.  In July 2013, that evidence was received for the file.  While the Veteran did not submit a waiver of consideration by the agency of original jurisdiction, the Board notes that the Veteran is not prejudice by the Board's adjudication of the appeal at this juncture.  In this regard, the Board grants the claim of service connection for tinnitus and in denying the claim of service connection for right ear hearing loss, such was denied based on no competent medical evidence showing that the Veteran has hearing loss for VA purposes (under 38 C.F.R. § 3.385).  The claim was not denied based on the lack of any service disease, injury or event and as such, the newly submit reserve service evidence was not controlling in the denial of service connection for right ear hearing loss.

Neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  In contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

I. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection for sensorineural hearing loss will rebuttably be presumed if it is manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); see also M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).").  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).   

Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms, but does not necessarily include opinions on the cause or etiology of any current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367



      CONTINUE ON THE NEXT PAGE


A. Tinnitus

The Veteran contends that he has tinnitus as the result of in-service military noise exposure.  

When seen by VA in February 2008, the Veteran gave a 20-year history of military related noise exposure and reported having long-standing, slight, constant, ringing in the ears.  Left-sided tinnitus was reported during a December 2010 VA audiological examination.  In hearing testimony presented in 2013, the Veteran described having constant ringing of the ears.  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In light of the aforementioned evidence, the presence of the currently claimed disability, tinnitus, is established.  

With regard to evidence of an in-service event, in sworn hearing testimony presented in 2013, the Veteran described acoustic trauma sustained during his Desert Storm and Shield service, documented in the record from August 1990 to September 1991.  He reported having exposure to loud noise from: C5's, F15's, F16's civilian aircraft, tanks, helicopters, and Scud missiles (hearing testimony p. 3).  He also provided testimony to the effect that he first noticed manifestations of tinnitus in 1991 (hearing testimony p. 4).  

A December 2010 VA examination report reveals that the Veteran served in the Air Force and underwent pilot training in 1986, following which he flew Lear jets from 1987 to 1990, then flew C-5's.  Tinnitus was reported on the left side, described as present since at least 2000.  

The DD Form 214 shows that the Veteran's military occupational specialty was transport pilot and instructor.  The Board finds the Veteran's lay history and testimony competent and credible as relates to his reported military noise exposure, and his symptoms experienced are consistent with evidence contemporaneous to service and consistent with the type and circumstances of his military occupational specialty.  See 38 U.S.C.A. § 1154(a) (West 2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, in-service military noise exposure and symptoms of tinnitus are shown.  

In regard to evidence establishing a nexus between the current disability and the in-service event, the Veteran provided a statement which was read for the record during the 2013 Board hearing.  At that time, he stated that his ears had been ringing constantly since Gulf War service (hearing testimony p. 2).  The Board finds the Veteran's testimony competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation).  

In so concluding, the Board finds that the unfavorable VA opinion rendered in December 2010 as inadequate because it primarily relied on the absence of recorded medical complaints of tinnitus in the STRs and post-service medical records, whereas here, the Board finds the Veteran's report of experiencing symptoms of ringing in the ears in service and ever since service competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (indicating that a negative opinion based on the absence of treatment or complaints in service or since service when there is lay evidence of such in-service incurrence or continuity of symptoms may be based on an inaccurate factual premise depending upon the Board's factual finding of credibility); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Thus, a competent and credible nexus between the in-service military noise exposure and symptoms experienced, and the current tinnitus disability, is shown by lay evidence.  

As all the elements necessary to substantiate the claim have been met, service connection for tinnitus is granted.   


      CONTINUE ON THE NEXT PAGE


B. Right Ear Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  This is a threshold requirement which must be met to establish hearing deficit as a disability for VA purposes.  

Having reviewed the record comprehensively, the Board concludes that the Veteran does not have a hearing loss disability of his right ear for VA purposes.  

The Veteran filed a service connection claim for hearing loss in February 2007.  

The file reflects that the Veteran was seen by VA audiology in February 2008.  The Veteran gave a 20 year history of military related noise exposure and reported having trouble hearing in noisy surroundings.  Audiological testing revealed right ear normal thresholds at 500, 1000, 2000, 3000, or 4000 Hertz, with no findings of greater than 20 dB.  Speech recognition was 100 percent in both ears.  The report indicated that there were no prior results available for comparison.  The examiner noted right ear normal thresholds.  Left ear hearing loss was shown for due to which the Veteran was fitted for a hearing aid.

The Veteran underwent an audiology VA examination in December 2010.  The Veteran's right ear auditory thresholds were, 5, 10, 10, 10, and 25 decibels at 500, 1000, 2000, 3000, or 4000 Hertz, respectively.  The audiologist noted that the Veteran had normal right ear hearing acuity.  The examination also revealed a normal speech recognition scores using the Maryland CNC Test, finding right ear hearing at 98%.  

In this case, VA audiological evaluations of February 2008 and December 2010, confirm that based on valid and reliable testing, there is no indication of right ear hearing impairment which meets the threshold levels for impairment as discussed in 38 C.F.R. § 3.385. 

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, valid and reliable audiometric data fails to reveal the there is evidence of right ear hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 from 2007 when the service connection claim was filed, forward.  

Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Here, while it has been established previously (see above discussion as related to tinnitus) that the Veteran sustained in-service acoustic trauma, since the clinical evidence shows that the Veteran does not currently have a right ear hearing loss disability, as defined by the applicable regulation, the claim must be denied. 

The Veteran is competent to state that he experienced hearing loss; however, the Veteran is not competent to provide evidence as to more complex medical questions such as his degree of hearing loss based on decibels and Hertz frequencies, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Here, the objective audiometric evaluation results are entitled to more probative weight than his contentions regarding his hearing acuity in determining whether a current hearing disability exists in accordance with VA standards.  In this case, the numeric designations shown on valid and reliable audiometric and speech recognition testing conducted since 2007 do not indicate that the Veteran's right ear hearing acuity is severe enough to constitute a disability for VA compensation purposes under the threshold criteria set forth in 38 C.F.R. § 3.385.  Significantly, the Veteran has not provided any persuasive statements, testimony or evidence establishing or even suggesting that the 2008 and 2010 examination findings were in any way inaccurate, that he actually has right ear hearing deficit meeting the threshold requirements of 38 C.F.R. § 3.385, or that his hearing impairment has become worse since last examined in December 2010. 

Based on the results of the February 2008 and December 2010 VA audiological evaluations, the Veteran is unable to fulfill the element of current disability with regards to his right ear, as he does not meet the criteria for hearing loss under 38 C.F.R. § 3.385.  As the preponderance of the evidence is against the service connection claim for right ear hearing loss, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted. 

Service connection for right ear hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the matter remaining on appeal, entitlement to service connection for left ear hearing loss, is warranted.

The record as it stands reflects that left ear hearing loss meeting the threshold requirements for recognition as a VA disability under 38 C.F.R. § 3.385 have been met, as shown by a VA examination report of December 2010.  In addition, acoustic trauma during the Veteran's period of active service from December 1985 to September 1991, is established in this case and is entirely consistent with his primary MOS of transport pilot and instructor.  In December 2010, a VA examiner opined that hearing was within normal limits at the time of the Veteran's discharge from service and therefore, it was less likely than not that the Veteran's hearing loss was caused by military service. 

The Board points out, as did the Veteran's representative in a January 2012 statement, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, the VA examiner in 2010 did not provide a rationale as to why it was significant that the Veteran's hearing was noted as "normal" at discharge in opining that the Veteran's left ear hearing loss was not related to service.  In other words, the examiner did not provide an adequate opinion as to whether the Veteran's left ear hearing loss could be a delayed onset from acoustic trauma in service. 

In addition, in sworn hearing testimony provided in 2013, the Veteran indicated that after his separation from service in September 1991, he served for many years with the Air Force Reserves until his retirement at the end of December 2005.  He indicated that for portions of that time, he was on active duty for training (ACDUTRA) and sustained additional acoustic trauma during that time.  In 2013, the Veteran submitted log books and additional documentation which appear to show numerous periods of active duty status while he was on Reserve duty.  

Given evidence which appears to show significant periods of ACDUTRA status between September 1991 to December 2005, and the Veteran's contentions to the effect that medical records and further acoustic trauma sustained during that time were not considered by the VA examiner in 2010, a new VA examination and opinion is needed addressing the issue of service connection for left ear hearing loss.  In this regard, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). 

In light of the foregoing, the Board finds that the Veteran should be scheduled for another VA examination to include an opinion.  The examiner should offer an opinion as to whether the left ear hearing disability is related to service.  All lay and medical evidence should be considered, to include any assertions of continuity of hearing loss symptomatology in and since active and reserve duty service that may be made by the Veteran, as well as statements regarding the nature, extent, and duration of his in-service and post-service noise exposure.  In this regard, the Board notes that the Veteran is competent to report observable symptomatology, and the lack of contemporaneous medical records does not, in and of itself, render such lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  However, this may be weighed against other lay and medical evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for left ear hearing loss.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to the Veteran's claim. 

Any outstanding VA records pertinent to the claim on appeal should be obtained and associated with the claims file.

2.  Schedule the Veteran for a VA examination, with an appropriate medical professional to determine the nature, extent, and etiology of the Veteran's current left ear hearing loss.  The claims folder, including a copy of this remand, must be made available and reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be annotated in the evaluation report.

In conjunction with the examination, the examiner should elicit from the Veteran a history of the nature, extent, and duration of acoustic trauma sustained during his period of active service from December 1985 to September 1991; and during numerous periods of ACDUTRA/INACDUTRA which took place during his Air Force Reserve duty between mid-September 1991 and the end of December 2005, and this information should be recorded on the examination report.  Any other pertinent history should also be recorded.  The results of audiological testing should also be recorded.  

Based upon information including the Veteran's lay history, his active service and reserve medical records, the clinical findings, and other pertinent post-service evidence, the examiner is requested to provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed left ear hearing loss is related to the Veteran's in-service noise exposure, to include that sustained during numerous periods of ACDUTRA/ INACDUTRA which took place between mid-September 1991 and the end of December 2005 (such service is conceded in this case). 

The examiner must also address and discuss whether evidence supports a finding (using the at least as likely as not standard) that noise induced hearing loss had a delayed onset in this case, including years after the exposure event(s).  

A complete rationale for all opinions and conclusions reached should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the service connection claim for left ear hearing loss.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


